DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3692042 B2 [hereinafter JP] in view of Vu et al. (U.S. 8864373) {hereinafter Vu] and Krueger (U.S. 4636765).
JP discloses in Figs. 1, 2 a protection circuit for a battery, an electrically insulating substrate 20, a temperature sensing element/ thermistor (variable at different temperatures) 14 in parallel with a heater 13, while both of them are in series with a protective circuit comprising a fuse 11 and in series with a circuit to be protected 30. 
For claim 6: it appears from Fig. 1, that both, the meltable fuse and the thermistor, are in the in-line (input) of the circuit.
JP does not explicitly teach that the thermistor is a PTC thermistor characterized by a trip/ threshold temperature.
Vu teaches that for protection of a battery either PTC or NTC thermistor could be used. 

Although meltable fuses are very well known in the art, JP does not explicitly teach that the fuse is a meltable fuse at a melt temperature greater than the trip temperature of the thermistor.
Krueger teaches a fuse that is meltable at some (predetermined/ above threshold/ trip) temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a meltable fuse, because both of them, the fuse of JP and the meltable fuse of Krueger, will perform the same function of protecting the circuit at a predetermined temperature if one is replaced with another.
Official Notice is taken with respect to claims 2, 3: having the particular temperature range, i.e., 50 to 100 C and 90 to 150 C for the trip and the melting temperature respectively, absent any criticality, is only considered to be the “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired range of the temperature being measured and the object to be measured/ tested, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to select the temperature sensing device and the meltable fuse with proper and corresponding to each other temperature range, so as to accurately protect the circuit/ object of interest.
Official Notice is taken with respect to claim 4: the use of the particular material, i.e., SnBi, etc., for the meltable fuse, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe element disclosed by Prior Art, so as to have the fuse operate at a predetermined temperature, since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to make the meltable fuse of a known meltable material to properly respond to a predetermined temperature, so as to achieve more accurate results in protection of a circuit/ object of interest, as very well known in the art.
Official Notice is taken with respect to claims 5, 6: the particular positioning of the  temperature sensing element and the meltable fuse, absent any criticality because it was held that there would be no invention in shifting the elements disclosed by the Prior art to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to position the fuse in an out line/ after the temperature sensor, so as to cut the circuit when the temperature sensor is overheated, as very well known in the art.

With respect to the preamble of claim 1: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855 
October 20, 2021